                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for plaintiff/counterdefendant Nationstar
                                                                 Mortgage LLC
                                                             8
                                                                                               UNITED STATES DISTRICT COURT
                                                             9
                                                                                                      DISTRICT OF NEVADA
                                                            10

                                                            11    NATIONSTAR MORTGAGE LLC,                              Case No.: 2:16-cv-02569-APG-BNW
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                  Plaintiff,
                                                                                                                        STIPULATION AND ORDER DISMISSING
                      LAS VEGAS, NEVADA 89134




                                                            13    v.                                                    ALL CLAIMS WITH PREJUDICE AND
AKERMAN LLP




                                                                                                                        EXPUNGING LIS PENDENS
                                                            14    SATICOY BAY LLC SERIES 7340 VINCA;
                                                            15                                  Defendant.
                                                            16

                                                            17    SATICOY BAY LLC SERIES 7340 VINCA,

                                                            18                                  Counterclaimant,

                                                            19    v.

                                                            20    NATIONSTAR MORTGAGE LLC;

                                                            21                                  Counterdefendant.

                                                            22

                                                            23            Plaintiff/counterdefendant Nationstar Mortgage LLC and defendant/counterclaimant Saticoy

                                                            24   Bay LLC Series 7340 Vinca, by and through their respective counsel of record, hereby stipulate to
                                                            25   dismiss this action with prejudice pursuant to Fed. R. Civ. P. 41(a)(1), with each party to bear its own
                                                            26   attorney's fees and costs.
                                                            27   ///
                                                            28   ///

                                                                                                                    1
                                                                 49593343;1
                                                             1            The parties further agree that the lis pendens recorded against the property located at 7340 Vinca

                                                             2   Road, Las Vegas, Nevada 89113, APN 176-10-511-107, on December 28, 2016 as instrument no.

                                                             3   201612280002108 shall be released and expunged. Each party may record this stipulation and order

                                                             4   in the property's records.

                                                             5            DATED November 27th, 2019

                                                             6     AKERMAN LLP                                            LAW OFFICE OF MICHAEL F. BOHN

                                                             7

                                                             8      /s/ Melanie D. Morgan                                 /s/ Adam R. Trippiedi
                                                                   MELANIE D. MORGAN, ESQ.                                MICHAEL F. BOHN, ESQ.
                                                             9     Nevada Bar No. 8215                                    Nevada Bar No. 1641
                                                                   DONNA M. WITTIG, ESQ.                                  ADAM R. TRIPPIEDI, ESQ.
                                                            10     Nevada Bar No. 11015                                   Nevada Bar No. 12294
                                                                   1635 Village Center Circle, Suite 200                  2260 Corporate Circle, Suite 480
                                                            11
                                                                   Las Vegas, Nevada 89134                                Henderson, Nevada 89074
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                   Attorneys    for    plaintiff/counterdefendant Attorney for defendant/counterclaimant Saticoy
                      LAS VEGAS, NEVADA 89134




                                                            13     Nationstar Mortgage LLC                        Bay LLC Series 7340 Vinca
AKERMAN LLP




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18                                                  IT IS SO ORDERED.

                                                            19

                                                            20

                                                            21                                                  UNITED STATES DISTRICT JUDGE

                                                            22
                                                                                                                Dated: November 27, 2019.
                                                                                                                Dated: _______________________
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                      2
                                                                 49593343;1
